Order entered July 21, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-22-00163-CV

SALLY TYE F/K/A SALLY S. SHUFFIELD, INDIVIDUALLY AND AS CO-
     TRUSTEE OF THE SHUFFIELD LIVING TRUST, Appellant

                                       V.

 RODNEY M. SHUFFIELD, INDIVIDUALLY AND AS CO-TRUSTEE OF
           THE SHUFFIELD LIVING TRUST, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-02071-2020

                                     ORDER

      Before the Court is appellant’s July 20, 2022 unopposed motion to extend

briefing deadline. We GRANT the motion and ORDER appellant’s brief be filed

no later than August 8, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE